ARNOLD, Judge.
Defendant assigns error to the trial court’s exclusion of evidence relating to her health at the divorce hearing. The statutory requirements for divorce pursuant to N.C. Gen. Stat. § 50-6 (1987) are: (1) “the husband and wife have lived separate and apart for one year” and (2) the plaintiff or defendant “has resided in the State for a period of six months.” Defendant does not contest the trial court’s findings as to these requirements.
Defendant sought to introduce evidence of her health and her prospects for obtaining medical insurance following divorce. Such evidence, however, is not relevant to the trial court’s determination to grant or deny a divorce pursuant to G.S. § 50-6. N.C.R. Evid. 401. The trial court properly excluded this evidence.
Affirmed.
Chief Judge HEDRICK and Judge PHILLIPS concur.